Citation Nr: 0637696	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for residuals, right 
hand injury, to include arthritis.

2.	Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the thoracic and 
lumbar spine, right elbow and hips.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for residuals, right hand 
injury, to include arthritis, and granted service connection 
for degenerative arthritis of the thoracic and lumbar spine, 
right elbow and hips, evaluating such at 20 percent.  

The veteran timely filed a substantive appeal, and requested 
a videoconference hearing on this matter, which was held in 
July 2003 where the veteran presented as a witness.  The 
Board remanded the case for further development in March 
2004, and again in September 2004.  In July 2006, the RO 
issued an SSOC.

The Board finds that the RO complied with the most recent, 
September 2004 Remand directive and therefore the Board may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).

With respect to the veteran's initial, increased rating 
claim, the Board REMANDS this part of the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.	The veteran's Report of Medical History for Enlistment 
notes that he fractured his right hand prior to service at 
age 13 and it is not contended otherwise.

2.	The veteran's right hand disability increased in severity 
during service, thereby raising a presumption of 
aggravation; there is post-service medical evidence of 
arthritis, which indicates a chronic worsening of the 
right hand disability.

3.	The relevant medical evidence does not clearly and 
unmistakably rebut the presumption that the veteran's 
right hand disability was aggravated during service.


CONCLUSIONS OF LAW

The veteran's preexisting right hand injury was aggravated 
during active service, and the presumption of aggravation has 
not been rebutted.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2006) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
residuals, right hand injury, to include arthritis,
is warranted based on in-service aggravation of this 
preexisting disability, and therefore, a further discussion 
of the VCAA duties is unnecessary at this time.  It should be 
noted, however, that the RO must supply full VCAA notice, to 
include notice of all five elements of a service connection 
claim (to include the type of evidence necessary to establish 
a disability rating and the effective date for the claimed 
disability), prior to its determination of a proper 
disability rating and effective date for the veteran's 
service-connected right hand disability.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (holding that 
proper VCAA notice must "precede an initial unfavorable [RO] 
decision"); see also Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006) (holding that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability).   


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.2d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to a claim of in-service aggravation of a 
preexisting disability or injury noted at the time of 
enlistment, 38 U.S.C.A. § 1153 provides that such a 
disability "will be considered to have been aggravated by 
active . . . service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C.A. § 1153; accord Joyce 
v. Nicholson, 443 F.3d 845, 847 n.1 (2006) (discussing the 
presumption of aggravation when disability noted at time of 
service entry); 38 C.F.R. § 3.306(a).  This "presumption of 
aggravation, however, is not applicable unless the preservice 
disability underwent an increase in severity during 
service," Paulson v. Brown, 7 Vet. App. 466, 468 (1995); 
accord 38 C.F.R. § 3.306(b) ("Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service"); that is, 
the presumption of aggravation may be rebutted only if it can 
be shown by clear and unmistakable evidence (i.e., evidence 
that is "undebatable") that the veteran's service did not 
aggravate the preexisting injury.  Cotant v. Principi, 17 
Vet. App. 116, 132 (2003); accord Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  In addition, mere "'temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 
402, 405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); accord 38 C.F.R. § 3.306(b) ("Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis 

a. Factual Background
Service Medical Records (SMRs)
The veteran's January 1990 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the 
veteran's upper extremities, to include the right hand.  This 
record indicates, however, that the veteran had fractured his 
right hand prior to enlistment.  In the accompanying Report 
of Medical History, the veteran indicated that he had has 
broken bones in the past, and the report further elaborates 
that he fractured his right hand at age 13.  An August 1990 
Report of Medical History contains a similar account, with a 
notation of "no sequale" regarding the veteran's prior 
right hand fracture.   

A January 1991 Chronological Record of Medical Care reveals 
that the veteran complained of a sore right hand, chronic 
since May 1990.  The notation indicates that the veteran, as 
a machinist, worked with heavy hand-held tools, and further 
states that he had no history of trauma or other pertinent 
medical history.  The clinician conveyed that the veteran's 
pain was aggravated when using his right hand.  The veteran 
previously had employed analgesic balm for temporary pain 
relief.  

On physical examination, the clinician observed no gross 
deformity of the right hand, and the veteran displayed a 
range of motion within normal limits.  His neurological signs 
were intact, and the hand strength appeared uniform 
bilaterally.  The veteran had no ecchymosis, edema or 
erythema, and the examiner therefore ruled out chronic 
tendonitis of the right hand.  He prescribed the veteran Ben 
Gay and Motrin for 10 days.       

A May 1994 note indicates that the veteran's fractured hand 
existed prior to enlistment and that it was resolved.

The September 1995 Report of Medical Examination (5-year) 
reflects a normal clinical evaluation of the veteran's upper 
extremities.  In the companion Report of Medical History, the 
veteran again reported that he had broken bones in the past, 
namely a bone in the right hand at age 13.  

A March 1997 Report of Medical Examination for Separation 
contains a normal clinical evaluation of the upper 
extremities, but the accompanying Report of Medical History 
again reveals that the veteran fractured his right hand at 
age 13.  

No other SMRs disclose complaints of or treatment for the 
veteran's right hand ailment.

May 1998 VA Medical Examination by Dr. R.S.
The veteran submitted to a VA examination in May 1998, where 
he indicated that 10 years prior, he had developed pain in 
the right hand.  The veteran did not recall any specific 
injury to the right hand at that time, but stated that 
gripping motions seemed to aggravate the pain.  At that time, 
the veteran had no numbness in the hand, but was advised that 
he had arthritis.  At present, the veteran conveyed that he 
had no difficulties with the hand and no loss of function or 
use of this hand. 

On physical examination, the veteran displayed good grip in 
both hands, with no evidence of gross deformity or swelling.  
However, the VA examiner diagnosed the veteran with 
degenerative arthritis of the right hand. 

An accompanying May 1998 X-ray of the right hand disclosed no 
fracture to the right hand, with smooth articulating surfaces 
and unremarkable surrounding soft tissues.  

May 1999 VA Examination by Dr. M.P.
At his May 1999 examination, the veteran complained of pain 
in the right hand between the third and fourth metacarpal 
bones, which is almost constantly present with aggravation 
upon squeezing hard or pressing between those two bones.  He 
further conveyed that he had broken his fifth right 
metacarpal bone at age 13, which was treated with casting and 
immobilization.  That injury had healed well and was 
completely asymptomatic.  The veteran did not notice any 
swelling or discoloration of the right hand, but stated that 
when he experiences pain flare-ups, he achieves relief with 
immobilization of the third and forth fingers.    

A physical examination of the right hand disclosed an 
essentially normal extremity.  The veteran displayed some 
tenderness upon direct pressure between the third and fourth 
metacarpal bones, but the physician observed no swelling or 
discoloration.  The veteran exhibited a normal range of 
motion of the fingers.

Based on these data, Dr. M.P. concluded that "[t]he veteran 
is complaining of . . . pain in . . . the right hand for 
which there [is] no objective clinical finding[] to justify 
[it]."  He also cautioned that if imaging studies, such as 
X-rays, have confirmed the presence of arthritic conditions, 
then he would agree that his symptoms could be attributed to 
arthritis.   

An accompanying May 1999 X-ray disclosed no recent fracture 
of the right hand and no discoloration.  The articulating 
surfaces were smooth and surrounding soft tissues 
unremarkable.  There was no significant change since the 
previous X-ray.

July 2003 Videoconference Hearing
At his July 2003 videoconference hearing before the Board, 
the veteran affirmed that he had fractured his right hand 
prior to his military service, when he was 13 years old in 
approximately 1976.  Hearing Transcript at 6, 7.  He 
described having fractured a small bone just behind the 
finger.  Hearing Transcript at 9.  The veteran indicated that 
when he entered active service in 1990, he had no pain or 
limitation with the right hand in the years leading up to his 
entry to service.  Hearing Transcript at 7, 9.  The veteran 
further conveyed that he believed that his active service 
aggravated that prior injury because he spent at least 8 
hours per day working with his hands as an aircraft mechanic, 
which required him to be very active.  Hearing Transcript at 
6, 7.  This repetitive use of the hand during service caused 
a flare-up of tendonitis, according to the veteran, which 
would come and go during service.  Hearing Transcript at 6, 
9-10.  In addition, the veteran testified that although in-
service medics had given him Motrin for his right hand pain, 
this medication did not alleviate his pain.  Hearing 
Transcript at 8.  Instead, he usually took aspirin, wrapped 
paper around his right fingers and "just grin[ned] and 
bear[ed] it."  Hearing Transcript at 8.  All in all, the 
veteran indicated that his right hand malady had become worse 
in the years during and after service.  Hearing Transcript at 
10.        

March 2004 VA Examination by Dr. T.S.
At his March 2004 examination, the veteran conveyed that he 
was not having trouble with his right hand and that he did 
not wish to pursue this claim.  Dr. T.S. reviewed all 
available medical records.

An examination of the right hand revealed no abnormalities 
and no palpable deformities or crepitation with finger 
movements.  The veteran exhibited bilateral grip strength of 
5 out of 5.  Dr. T.S. diagnosed the veteran with 
osteoarthritis of the right hand as secondary to his pre-
service fracture at age 13.

April 2006 VA Examination by Dr. B.C.
Dr. B.C. reviewed the veteran's claims file, to include the 
medical reports of Drs. R.S. and T.S.  The veteran complained 
of multiple joints pain, originating during service.

A physical examination of the right hand disclosed no 
restriction of movement and the veteran had a grip strength 
of essentially 5 out of 5.  Based on these data, Dr. B.C. 
concluded that he did not believe that the veteran's 
preexisting right hand disability was aggravated during his 
service, as the veteran currently displayed no functional 
deficit.  

b. Discussion
At the outset, the Board finds that the veteran had a 
preexisting right hand fracture, as conceded by the veteran 
during his July 2003 videoconference hearing and as 
documented in his Report of Medical History for Enlistment 
and other such records, spanning 1990 to 1997.  See 38 C.F.R. 
§ 3.303(c) (stating that "with notation . . . during service 
of such residual conditions [as] healed fractures . . . with 
no evidence of the pertinent antecedent active . . . injury 
during service the conclusion must be that they preexisted 
service").  Accordingly, the Board must determine: (1) 
whether there was a permanent increase in or worsening of the 
veteran's right hand disability during such service, and not 
merely a temporary flare-up, and, (2) if so, whether there 
was a specific finding that the increase in disability 
occurred as a result of the natural progress of the disease.  
See 38 U.S.C.A. § 1153; accord Joyce, 443 F.3d at 847 n.1.    
  
The Board determines that the presumption of aggravation 
attaches and that it has not been rebutted by the evidence of 
record; that is, the evidence does not demonstrate 
"undebatably" that the veteran's active service did not 
aggravate his preexisting right hand injury.  Specifically, 
although the veteran's March 1997 Report of Medical 
Examination for Separation contains a normal clinical 
evaluation of the upper extremities, to include the right 
hand, with no complaints of pain by the veteran, his January 
1991 in-service Chronological Record of Medical Care 
indicates that he complained of persistent pain in the right 
hand caused by repetitive use, beginning post-induction in 
May 1990.  While the clinician observed no abnormality, 
ruling out tendonitis, and the veteran displayed a normal 
range of motion at this time, the clinician nonetheless 
instructed him to use pain medication and Ben Gay for this 
malady.  X-rays were not obtained at that time and post-
service medical evidence shows a diagnosis of arthritis of 
the right hand was established less than 13 months after 
service.  The Board specifically notes that at least two VA 
physicians, Dr. R.S. in 1998 and Dr. T.S. in 2004, have 
respectively diagnosed the veteran with degenerative 
arthritis and osteoarthritis of the right hand, which 
supports a finding that the veteran currently has a chronic 
right hand disability that has worsened over time.  The 
arthritis and the veteran's history of in-service duties that 
involved repetitive motion of the right hand over a prolonged 
period of time is evidence of permanent aggravation of his 
right hand injury, rather than a mere temporary flare-up of 
pain.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, supra; 
Hunt, supra.  The Board finds that the veteran's testimony at 
his July 2003 hearing that he experienced chronic pain in 
this extremity from his active service to present is 
credible, which is also evidence that supports a finding of 
in-service aggravation.  As such, it is not "undebatable" 
that the veteran's right hand disability had not chronically 
worsened during service.

While the Board acknowledges the two unfavorable opinions of 
Dr. M.P., wherein he asserted that the veteran complained of 
pain in the right hand for which there was no objective 
clinical finding, and Dr. B.C., who concluded that the 
veteran's active service did not aggravate his preexisting 
right hand disability, these opinions, when juxtaposed 
against the arthritic diagnoses, the January 1991 in-service 
medical record and the veteran's credible testimony of 
chronic right hand pain beginning in service, do not clearly 
and unmistakably rebut the presumption of aggravation; that 
is, they do not render it undebatable that the veteran's 
active service did not permanently worsen his preexisting 
right hand injury.  The Board additionally notes that the 
presumption of aggravation has not been rebutted by clear and 
unmistakable evidence in the form of a specific finding that 
the increase in disability occurred as a result of the 
natural progress of the disease.
      

ORDER

As the presumption of aggravation has not been rebutted by 
clear and unmistakable evidence, service connection for 
residuals, right hand injury, to include arthritis, is 
granted.


REMAND

The Board finds that the RO failed to provide full Dingess 
notice prior to its readjudication of the veteran's increased 
rating claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004); 38 C.F.R. § 19.9 (2006).  That is, the RO 
supplied Dingess notice with respect to the calculation of 
disability ratings and potential effective date in its July 
2006 SSOC, but did not so apprise the veteran in advance of 
its readjudication of this claim.  Such a contemporaneous 
presentation of VCAA notice and adjudication of the claim is 
impermissible, as it does not provide the veteran an adequate 
opportunity "to participate effectively in the processing of 
[the] claim. . . ."  Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); accord Mayfield, supra, at 1333 (noting that VCAA 
notice "is designed . . . to ensure that the claimant's case 
is presented to the initial decisionmaker with whatever 
support is available, and to ensure that the claimant 
understands what evidence will be obtained by the VA and what 
evidence must be provided by the claimant" and must be 
provided prior to, not contemporaneously with, the decision 
on the claim).  The Board comments, also, that the RO has not 
cured this defect in timing as it could accomplish by 
supplying complete VCAA notice, to include the full Dingess 
elements, and then readjudicating the claim thereafter.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and thereafter readjudicating the claim in 
the form of an SOC to cure timing of notification defect).        

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  The RO must not provide 
such notice as part of its subsequent 
SSOC.  

2.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
readjudicate the veteran's increased 
rating claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.  
		
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


